Citation Nr: 0302692	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-10 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This appeal arises from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO). The decision, in pertinent part, 
disallowed entitlement to service connection for hepatitis.

The veteran also initiated an appeal of the RO's denial of 
entitlement to service connection for diabetes mellitus.  
However, this claim was subsequently granted in an August 
2001 rating decision.

In his January 2002 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the veteran's 
representative raised the issues of entitlement to service 
connection for an ear disorder and defective vision.  The 
Board refers these matters back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service medical records contain no 
indication of reports of, treatment for, findings of, or 
diagnoses of hepatitis.

3.  There is no medical evidence of a nexus between any 
currently diagnosed hepatitis and an in-service injury or 
disease or any other incident of service.


CONCLUSION OF LAW

A disability manifested by hepatitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that there were no reports of, treatment for, findings of, or 
diagnoses of hepatitis during his period of active service.

Subsequent to service, private medical records dated in March 
2000 show that the veteran had been found to have positive 
antibodies for hepatitis B and C.

A lay statement from the veteran's spouse, dated in May 2000, 
shows that she reported that the veteran had been diagnosed 
with hepatitis B and C, but that they were not certain as to 
how this disorder had been contracted.  It was suggested that 
this disorder was either etiologically related to Vietnam or 
to the veteran's prior history of drug addiction.

A VA examination report dated in September 2000, shows that 
the veteran reported that he had been exposed to hepatitis B 
and C within the past year.  No information was provided in 
regard to the etiology of this disability, however.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
CAVC in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  The portion of these regulations 
pertaining to the duty to notify and the duty to assist are 
also effective as of the date of the enactment of the VCAA, 
November 9, 2001.  66 Fed. Reg. 45,620, 45,630-45,632 (August 
19, 2001) (codified at 38 C.F.R. § 3.159 (2002)).

The Board finds that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him, 
as well as authorized by him, to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that, when the veteran 
filed his claim he indicated treatment at the Audie Murphy VA 
Medical Center; the Salt Lake City, Utah VA Medical Center; 
and the Gonzaba Medical Group, in San Antonio, Texas.  The 
treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.  The Board is of the opinion that there is 
sufficient medical evidence on file to permit a determination 
of the issue on appeal.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2002).

The Board is aware that the veteran's September 2000 VA 
examination report does not contain an opinion regarding the 
etiology of his current disability.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2002) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication that the 
current disability or symptoms may be associated with 
service, and (4) there is not sufficient medical evidence to 
make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this 
case, for reasons described in further detail below, the 
Board finds that an etiology opinion is not "necessary" and 
has proceeded accordingly.

A specific notice letter was sent to the veteran in April 
2001, describing the enactment of the VCAA and its 
provisions.  Additionally, specific notice letters were also 
sent to the veteran in July 2000, October 2000, and August 
2001, advising him to submit additional evidence in support 
of his claim.  The April 2001 letter advised him of the type 
of evidence the VA would obtain and the type of evidence he 
should submit.  It advised him that he could submit 
additional evidence himself or sufficiently identify such 
evidence.  This letter sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also shows that the RO has informed the veteran of 
the evidence needed to substantiate his claims through 
issuance of rating decisions, a Statement of the Case sent in 
November 2001, and associated correspondence.  In this 
regard, the veteran has been given the opportunity to direct 
the attention of the RO to evidence which he believes is 
supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by, where possible, obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.  The Statement of the Case also 
listed all evidence obtained and considered by the RO.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The Board is also 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claims 
is required to comply with the duty to assist him as mandated 
by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2002)

The Board finds no prejudice to the veteran in proceeding 
with this case at this time, because the procedural actions 
of the RO are in essential agreement with and adhere to the 
mandates of the VCAA with respect to the duty to notify and 
the duty to assist the veteran in the development of his 
claim.  See Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the case at hand, the veteran has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal and has done so as noted earlier.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand of his 
case to the RO for adjudication of his claim under the new 
law would only serve to further delay resolution of his 
claims.  See Bernard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue or for further development 
by the Board.  Such action would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The CAVC has held that such actions are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


Hepatitis

The evidence of record shows that there were no findings 
associated with hepatitis during the veteran's period of 
active service.  Hepatitis is not a chronic disease subject 
to presumptive service connection.  See 38 C.F.R. § 3.309(a) 
(2002).

Subsequent to service, in March 2000, it was determined that 
the veteran had tested positive for antibodies of hepatitis B 
and C.  However, there is no medical opinion of record 
relating the current positive testing for antibodies of 
hepatitis B and C to the veteran's active duty service.  See 
Hickson, supra. 

In this regard, the Board finds that there is no basis for 
developing this case further so as to obtain an opinion 
regarding the etiology of the veteran's current disorder.  As 
indicated above, while the veteran has described a link 
between his current disorder and service, his service medical 
records are entirely negative for any sort of liver disease.  
Moreover, none of the veteran's post-service treatment 
providers has suggested an etiological link between a current 
disorder and service.  Given this, there is no reasonable 
possibility that a medical examiner, after reviewing the 
veteran's medical records, would present findings and 
conclusions supporting his contentions.  Accordingly, a 
medical examination with an etiology opinion is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (2002).

Although the veteran and his spouse believe that he has 
hepatitis B and C that is related to service, they have not 
shown that they possess the credentials or training needed to 
render a diagnosis or a competent opinion as to medical 
etiology.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
their opinions do not constitute competent medical evidence 
and lack probative value.  Moreover, the Board is also not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the veteran 
has a current disability manifested by hepatitis B and C 
antibodies that is etiologically related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  It is the Board's duty to determine the credibility 
and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Board notes that, in the Informal Hearing Presentation 
submitted in April 2002, the veteran's representative 
asserted that he had hepatitis B and C which may have 
resulted from a long history of using drugs and alcohol as a 
form of self-medication for his service-connected post-
traumatic stress disorder (PTSD).  The Board, however, must 
reiterate that the veteran's representative has not 
demonstrated that he is qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. 495.  In 
this regard, the Board notes that the medical evidence cited 
above does not contain any sort of opinion from a competent 
authority that the veteran has a current disability 
manifested by hepatitis B and C antibodies which is secondary 
to his service-connected PTSD.

The weight of the medical evidence does not suggest that the 
veteran has a current disability manifested by hepatitis B 
and C antibodies which is the result of service or any 
incident thereof.  As such, the preponderance of the evidence 
is against the veteran's claim for service connection for 
this disability.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for hepatitis.  
See Gilbert, 1 Vet. App. at 53.




ORDER

The claim of entitlement to service connection for hepatitis 
is denied.


		
	A. C. MACKENZIE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

